                 Case 2:17-cv-00094-RAJ Document 222 Filed 02/21/19 Page 1 of 4




 1                                                                 THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
 8
     ABDIQAFAR WAGAFE, et al., on behalf                       No. 2:17-cv-00094-RAJ
 9   of themselves and others similarly situated,
                                                               DECLARATION OF SAMEER AHMED
10                             Plaintiffs,                     IN SUPPORT OF PLAINTIFFS’
                                                               MOTION TO COMPEL
11           v.
12   DONALD TRUMP, President of the
     United States, et al.,
13
                               Defendants.
14

15
     I, Sameer Ahmed, hereby declare:
16
             1.       I have personal knowledge of the facts stated below and am competent to testify
17
     regarding the same. I am one of the attorneys for Plaintiffs in this matter, Wagafe v. Trump, No.
18
     17-cv-00094 RAJ.
19
             2.       Despite the Court’s orders, Defendants continue to withhold information showing
20
     why the Named Plaintiffs were subjected to CARRP.1 Attempting to resolve the parties’ dispute
21
     without Court involvement, Plaintiffs offered to compromise further by agreeing that Defendants
22
     could produce these documents under a heightened Attorneys’ Eyes Only protective order.
23
     Attached as Exhibit A is a true and correct copy of an email sent on September 21, 2018 by
24

25           1
               Defendants refuse to acknowledge publicly whether the Named Plaintiffs were subjected to CARRP.
     However, the Named Plaintiffs all plausibly alleged in the Complaint that their applications were subjected to
26   CARRP. Therefore, to the extent their applications were subjected to CARRP, Defendants should provide the
     information regarding why, as the Court has already ordered.

                                                                                         Perkins Coie LLP
      DECLARATION OF SAMEER AHMED ISO                                               1201 Third Avenue, Suite 4900
      PLAINTIFFS’ MOTION TO COMPEL                                                    Seattle, WA 98101-3099
      (No. 2:17-cv-00094-RAJ) – 1                                                       Phone: 206.359.8000
                                                                                         Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222 Filed 02/21/19 Page 2 of 4




 1   Defendants’ counsel rejecting Plaintiffs’ proposal to disclose this information on an Attorneys’
 2   Eyes Only basis.
 3          3.      Although counsel for Plaintiffs represent two classes and have access to a class
 4   list, they are unable to communicate directly with class members. We have proposed posting a
 5   public notice, so that potential class members can provide relevant information to use in this case
 6   in a way that protects Defendants’ purported security concerns. Attached as Exhibit B is a true
 7   and correct copy of an email sent on August 8, 2018 by Plaintiffs’ counsel proposing to post a
 8   notice to potential class members.
 9          4.      The proposed notice only includes publicly available information and requests
10   that potential class members contact class counsel if they believe they have information that
11   could assist in prosecuting the claims in this case. Following the Court’s order at Dkt. 183, the
12   proposed Notice also explicitly states that “the Court has ordered that class counsel cannot
13   publicly disclose whether anyone is a class member and/or whether a particular application has
14   been subject to CARRP,” and that “class counsel would not be able to contact you to provide you
15   any information about your application absent further order from the Court.” Attached as
16   Exhibit C is a true and correct copy of the Notice to Potential Class Members that counsel for
17   Plaintiffs propose to post.
18          5.      Attached as Exhibit D is a true and correct copy of an email sent on August 15,
19   2018 by Defendants’ counsel stating that they would not consent to Plaintiffs’ proposed notice.
20          6.      Attached as Exhibit E is a true and correct copy of an email sent on August 21,
21   2018 by Plaintiffs’ counsel asking Defendants why they do not consent to posting the notice. The
22   email noted that all of the information contained in the proposed notice is from publicly available
23   documents and that the notice is consistent with the Court’s order at Dkt. 183.
24          7.      The parties met and conferred telephonically, after which Plaintiffs’ counsel sent
25   an email addressing the concerns Defendants had raised about the proposed Notice. Attached as
26   Exhibit F is a true and correct copy of the email sent on September 14, 2018 by Plaintiffs’

      DECLARATION OF SAMEER AHMED ISO                                         Perkins Coie LLP
      PLAINTIFFS’ MOTION TO COMPEL                                       1201 Third Avenue, Suite 4900
      (No. 2:17-cv-00094-RAJ) – 2                                          Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222 Filed 02/21/19 Page 3 of 4




 1   counsel explaining that they would not provide information to individuals who respond to the
 2   notice absent further order from the Court, and that if contacted by potential class members,
 3   Plaintiffs’ counsel will adhere to the Court’s order at Dkt. 183, provide the individuals with
 4   copies of the notice, and inform them that counsel cannot confirm or deny whether they are class
 5   members.
 6          8.      Attached as Exhibit G is a true and correct copy of Plaintiffs’ Fifth Set of
 7   Requests for Production of Documents served on August 24, 2018. RFP No. 53 requests that
 8   Defendants produce a random sample of 100 class members’ A-files.
 9          9.      Attached as Exhibit H is a true and correct copy of Defendants’ Objections and
10   Responses to Plaintiffs’ Fifth Set of Requests for Production of Documents served on October
11   16, 2018. Defendants contend that producing the requested A-files would be too burdensome.
12          10.     Plaintiffs have offered to compromise on this issue, such as accepting a smaller
13   number of A-files or, if Defendants allowed them to post the proposed Notice of Potential Class
14   Members, only seeking the A-files of class members who provide Plaintiffs’ counsel with
15   relevant information. Defendants have rejected these suggested compromises and have
16   expressed they would not produce any additional A-files.
17

18          EXECUTED this 21st day of February, 2019, at Los Angeles, California.
19
                                                          /s/ Sameer Ahmed
20                                                        Sameer Ahmed

21

22

23

24

25
26

      DECLARATION OF SAMEER AHMED ISO                                          Perkins Coie LLP
      PLAINTIFFS’ MOTION TO COMPEL                                        1201 Third Avenue, Suite 4900
      (No. 2:17-cv-00094-RAJ) – 3                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 222 Filed 02/21/19 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I certify that on the date indicated below, I caused service of the foregoing document via

 3   the CM/ECF system, which will automatically send notice of such filing to all counsel of record.

 4          DATED this 21st day of February, 2019, at Seattle, Washington.

 5                                                       /s/ Cristina Sepe
                                                         Cristina Sepe, WSBA No. 53609
 6                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
 7                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
 8                                                       Facsimile: 206.359.9000
                                                         Email: CSepe@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

      CERTIFICATE OF SERVICE                                                 Perkins Coie LLP
      (No. 2:17-cv-00094-RAJ) – 1                                       1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
